DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7/7/2022 has been entered:  Claims 1-4, 7-11, 14-17, 19, 20, and 22-26 remain pending in the present application. Claims 22-26 remain withdrawn from consideration.

Specification
The disclosure is objected to because of the following informalities:
The end of Paragraph 55 refers to the “tissue interface 532”.  This appears to be a typo as the rest of the specification refers to element 532 as being an “instillation interface” while the tissue interface is designated 120.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase “not considered a part of the margin” in claim 8 is a relative term which renders the claim indefinite. The phrase “not considered a part of the margin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree other than in reference to Fig. 5A, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “considered” is inherently subjective and there is similarly no clear definition of the margin. It is unclear how the term “considered” is intended to modify the claim limitations. As such, the metes and bounds of whether a portion of the backing layer is “not considered a part of the margin” cannot be determined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US 2019/0083322 A1), hereinafter Huang.

Regarding claim 1, Huang discloses a dressing for treating a tissue site (Figs. 1-4; Abstract and Paragraph 36), the dressing comprising: 
a manifold (Paragraphs 36-40 describe moisture accumulating indicating layer 200, gas permeable layer 400 and absorbent layer 500, both of which would be considered manifolds) 
a backing layer (barrier layer 100; Paragraph 36) disposed over a surface of the manifold (Figs. 1, 3 and 4 show barrier layer 100 being disposed over all the other layers, including manifolds 200, 400 and 500), the backing layer being transparent or translucent (Paragraph 40 describes the indicating element 210 is adjacent and under the barrier layer, as seen in Figs 2, and can be seen through the barrier layer 100; the barrier layer would inherently be transparent or translucent in order to allow a user to see the indicating layer 200); 
an adherent layer disposed on at least a margin of the backing layer and configured to form a seal around the tissue site (Paragraph 38 teaches an adherent layer formed of adhesive disposed on the margin of the backing layer forming a seal around the wound area); and 
a plurality of liquid contact indicators (Fig. 2, shows visual indicating element 210; Paragraph 40 teaches the visual indicating element 210 changes color when contacting liquid) configured to be disposed in a spaced array (Fig. 2 shows an array) between the manifold and the backing layer (Figs. 1, 3, and 4 show indicating layer 200 and indicators 210 being below barrier layer 100; Paragraph 40 indicates how the indicators 210 would be above manifolds 200/400/500) and between the backing layer and the tissue surrounding the tissue site (the indicating layer 200 and indicators 210 are below the backing layer 100, and thus would between the uppermost backing layer 100 and some amount of tissue surrounding the tissue site).
Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited the claim, then it meets the claim. In the instant case, the device of Huang has all the structure of the device as claimed. As such, it is capable of performing the functions as claimed (i.e. the liquid contact indicators would be configured to be disposed in a spaced array between the manifold and the backing layer and between the backing layer and tissue surrounding the tissue site).

Regarding claim 2, Huang further discloses the plurality of liquid contact indicators are adhered to the backing layer on a surface adjacent to and facing the manifold (Paragraph 40 indicates the visual elements being directly adjacent to the barrier layer 100), and thus would be adhered to said barrier layer, particularly under negative pressure.

Regarding claim 3, Huang further discloses wherein at least a portion of the plurality of liquid contact indicators are adhered to the surface of the manifold proximate to the backing layer (Paragraph 40 teaches indicating layer 200 comprises the indicating elements 210 proximate the backing layer 100 and also that said indicating elements may be inks or resins which would be adherent particularly in the presence of moisture or negative pressure).

Regarding claim 4, dependent from claim 1, Huang discloses the plurality of liquid contact indicators are a first color when dry and change to a second color, different from the first color, when exposed to an aqueous fluid, and wherein the backing layer (Paragraphs 12 and 40 describe various means of color changing indicators), and wherein the backing layer is transparent or translucent enough to allow an observer to visually distinguish between the first and the second color through the backing layer (Paragraph 40 teaches the visual indicators 210 being adjacent backing layer, or barrier layer 100, which must be transparent or translucent in order for the visual indicators to provide a visual indication to a user as described in Paragraphs 7 and 40).

Regarding claim 8, Huang discloses a portion of the backing layer is not disposed over the manifold (Figs. 1, 3, and 4 show backing layer 100 extending beyond the ends of manifolds 200, 400, and 500), at least some portion of which may be considered to not be a part of the margin (e.g. between the boundary of the manifolds and the terminating edges of the backing layer; see annotated Fig. 1 below).


    PNG
    media_image1.png
    581
    653
    media_image1.png
    Greyscale

Regarding claim 9, Huang discloses the plurality of liquid contact indicators are not disposed on the margin of the backing layer (See above annotated Fig. 1; the indicating layer 200 does not extend to the margins of the backing layer, therefore neither would the indicators 210 contained within layer 200).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, as applied to claim 1.

Regarding claim 7, Huang substantially discloses the invention as claimed. Huang does not explicitly teach each of the plurality of liquid contact indicators having at least one dimension between 1 mm and 5 mm.
However, Huang does teach the visual indicators may have different shapes, patterns, sizes, and quantities based on the demands of different designs (Paragraph 40).
As such, it would have been obvious matter of design choice, prior to the filing date of the present invention, to modify Huang, such that each of the plurality of liquid contact indicators having a dimension between 1 mm and 5 mm. Doing so would be obvious since such a modification would have involved a mere change in the size of a component, the liquid contact indicators.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  In addition, applicant has not disclosed in the present specification that the size change solves any stated problem or is for any particular purpose (Paragraphs 8 and 60 merely indicates some embodiments may have the claimed dimensions).  MPEP § 2144.04.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, as applied to claim 1, in view of Dagger (US 2015/0351970 A1).

Regarding claim 10, Huang substantially discloses the invention as claimed. Huang does teach all the indicators disposed directly between the backing layer and the manifold (Figs. 1, 3, and 4 show indicating layer 200 being below barrier layer 100; Paragraph 40 indicates how the indicators 210 would be above manifolds 200/400/500). Huang also teaches at least some of the indicators configured to be disposed between the backing layer and tissue surrounding the tissue site (the indicating layer 200 and indicators 210 are below the backing layer 100, and thus would between the uppermost backing layer 100 and some amount of tissue surrounding the tissue site).
Huang does not explicitly teach the plurality of indicators comprising two or more different sizes.
In the same field of endeavor, Dagger teaches a moisture indicator dressing (Figs. 5A and 5B; Abstract) having different contrasting colored indicators to notify the user of the progression of wetness through the dressing (Figs. 5A and 5B;  Paragraphs 61-62). Dagger also teaches the indicators having two different sizes (Fig. 5B shows a series of states, the middle state showing indicators 510 being a different size than indicators 511).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the dressing of Huang to have two distinct sets of indicators as taught by Dagger. Doing so would thus result in liquid contact indicators comprising two or more different sizes. Doing so would be advantageous in order to monitor vertical progress of wound exudate through the dressing (Paragraphs 60 and 63 of Dagger).
Additionally, such a modification would be obvious since Huang teaches the visual indicators may have different shapes, patterns, sizes, and quantities based on the demands of different designs (Paragraph 40). It would have been obvious matter of design choice, prior to the filing date of the present invention, to modify Huang and Dagger, such that at least a first size is disposed directly between the backing layer and the manifold and at least a second size configured to be disposed between the backing layer and the tissue surrounding the tissue site. Doing so would be obvious since Huang already teaches all of the indicators positioned as claimed, and a modification of having different sizes would have involved a mere change in the size of a component, the liquid contact indicators.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  In addition, applicant has not disclosed in the present specification that the size change solves any stated problem or is for any particular purpose (Paragraphs 8 and 60 merely indicates some embodiments may have the different sizes).  MPEP § 2144.04.
Lastly, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited the claim, then it meets the claim. In the instant case, the device of Huang and Dagger has all the structure of the device as claimed. Further, Dagger demonstrates that the size of the indicators will change depending on how the device is wet (i.e. how it is used). As such, the indicators of Huang and Dagger are capable of being disposed between eh backing layer and tissue surrounding the site, and would have a second size in view of Dagger.


Regarding claim 11, the combination of Huang and Dagger substantially discloses the invention as claimed. They do not explicitly teach the first size has a largest dimension that is larger than the largest dimension of the second size.
However, it would have been obvious matter of design choice prior to the filing date of the present invention to modify Huang and Dagger (e.g. either the first size or the second size) such that the first size has a largest dimension that is larger than a largest dimension of the second size since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  In addition, applicant has not disclosed in the present specification that the size change solves any stated problem or is for any particular purpose (Paragraphs 8 and 60 merely indicates some embodiments may have the different sizes as claimed). MPEP § 2144.04.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Huang.

Regarding claim 14, Huang discloses a dressing for treating a tissue site (Figs. 1-4; Abstract and Paragraph 36), the dressing comprising: 
a manifold (Paragraphs 36-40 describe moisture accumulating indicating layer 200, gas permeable layer 400 and absorbent layer 500, both of which would be considered manifolds) 
a backing layer (barrier layer 100; Paragraph 36) disposed over a surface of the manifold (Figs. 1, 3 and 4 show barrier layer 100 being disposed over all the other layers, including manifolds 200, 400 and 500), the backing layer being transparent or translucent (Paragraph 40 describes the indicating element 210 is adjacent and under the barrier layer, as seen in Figs 2, and can be seen through the barrier layer 100; the barrier layer would inherently be transparent or translucent in order to allow a user to see the indicating layer 200); 
an adherent layer disposed on at least a margin of the backing layer and configured to form a seal around the tissue site (Paragraph 38 teaches an adherent layer formed of adhesive disposed on the margin of the backing layer forming a seal around the wound area); and 
a plurality of liquid contact indicators (Fig. 2, shows visual indicating element 210; Paragraph 40 teaches the visual indicating element 210 changes color when contacting liquid) configured to be disposed in a spaced array (Fig. 2 shows an array) between the manifold and the backing layer (Figs. 1, 3, and 4 show indicating layer 200 being below barrier layer 100 and manifolds 200/400/500) and between the backing layer and the tissue surrounding the tissue site (the indicating layer 200 and indicators 210 are below the backing layer 100, and thus would between the uppermost backing layer 100 and some amount of tissue surrounding the tissue site).
Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited the claim, then it meets the claim. In the instant case, the device of Huang has all the structure of the device as claimed. As such, it is capable of performing the functions as claimed (i.e. the liquid contact indicators would be configured to be disposed in a spaced array between the manifold and the backing layer and between the backing layer and tissue surrounding the tissue site).
Huang does not explicitly state, the claim limitation of a dressing kit comprising the above elements disclosed by Huang. 
However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited the claim, then it meets the claim. In the instant case, the device of Huang has all the structure of the device as claimed. In the instant case, Huang discloses all components of the dressing kit as claimed and thus would be capable of serving as a kit as claimed.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, as applied to claim 14, and further in view of Revol-Cavalier et al. (US 2016/0331593 A1), hereinafter Revol-Cavalier.

Regarding claim 15, Huang substantially discloses the invention as claimed. Huang further teaches the liquid contact indicator are a first color when dry and change to a second color, different from the first color, when exposed to an aqueous fluid, and wherein the backing layer (Paragraphs 12 and 40 describe various means of color changing indicators), and wherein the backing layer is transparent or translucent enough to allow an observer to visually distinguish between the first and the second color through the backing layer (Paragraph 40 teaches the visual indicators 210 being adjacent backing layer, or barrier layer 100, which must be transparent or translucent in order for the visual indicators to provide a visual indication to a user as described in Paragraphs 7 and 40).
Huang is silent to the plurality of liquid contact indicators comprises an adhesive layer configured to be adhered to the backing layer.
However, adhering one layer to a surface of another layer using an adhesive is well known (e.g. to hold dressing components together).  Huang teaches that the periphery of the barrier layer 100 facing the wound has an adhesive that is used to seal the wound area by attaching the barrier layer to the skin of the patient (Paragraph 38).  It would have been obvious to a person of ordinary skill in the art before the effective filling date extending the adhesive at least between the barrier layer and visual indicators would similarly serve to secure said visual indicators in place against the backing.
In addition, in the same field of endeavor, Revol-Cavalier teaches dressings applied against the skin or wound (Abstract) wherein each of the indicators comprise an adhesive layer configured to be adhered to the backing layer (Fig. 1, elements 50 and 60; Paragraph 102 described color indicators 50 and backing layer 60 being coated with adhesive).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the dressing of Huang to comprise adhesive on the backing layer as taught by Revol Cavalier. Doig so would thus result in each of the plurality of liquid contact indicators comprising an adhesive layer configured to be adhered to the backing layer. Doing so would serve to secure the liquid contact indicators within the dressing.

Claims 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Blott et al. (US 8,529,548 B2), hereinafter Blott.

Regarding claim 16, Huang discloses a system for treating a tissue site with negative pressure, the system (Abstract; Paragraph 36 indicates a negative pressure wound dressing) comprising:
a manifold (Paragraphs 36-40 describe moisture accumulating indicating layer 200, gas permeable layer 400 and absorbent layer 500, both of which would be considered manifolds) 
a backing layer (barrier layer 100; Paragraph 36) disposed over a surface of the manifold (Figs. 1, 3 and 4 show barrier layer 100 being disposed over all the other layers, including manifolds 200, 400 and 500), the backing layer being transparent or translucent (Paragraph 40 describes the indicating element 210 is adjacent and under the barrier layer, as seen in Figs 2, and can be seen through the barrier layer 100; the barrier layer would inherently be transparent or translucent in order to allow a user to see the indicating layer 200); 
an adherent layer disposed on at least a margin of the backing layer and configured to form a seal around the tissue site (Paragraph 38 teaches an adherent layer formed of adhesive disposed on the margin of the backing layer forming a seal around the wound area); and 
a plurality of liquid contact indicators (Fig. 2, shows visual indicating element 210; Paragraph 40 teaches the visual indicating element 210 changes color when contacting liquid) configured to be disposed in a spaced array (Fig. 2 shows an array) between the manifold and the backing layer (Figs. 1, 3, and 4 show indicating layer 200 and indicators 210 being below barrier layer 100; Paragraph 40 indicates how the indicators 210 would be above manifolds 200/400/500) and between the backing layer and the tissue surrounding the tissue site (the indicating layer 200 and indicators 210 are below the backing layer 100, and thus would between the uppermost backing layer 100 and some amount of tissue surrounding the tissue site).
Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited the claim, then it meets the claim. In the instant case, the device of Huang has all the structure of the device as claimed. As such, it is capable of performing the functions as claimed (i.e. the liquid contact indicators would be configured to be disposed in a spaced array between the manifold and the backing layer and between the backing layer and tissue surrounding the tissue site).
Huang further the dressing being configured for the delivery of fluid (Paragraph 43 states the delivery of fluid), but does not explicitly teach a fluid source or a plurality of fluid delivery pathways configured to be in fluid communication with the fluid source and to enable fluid instillation to the tissue site.
In the same field of endeavor, Blott teaches a dressing for both aspirating and irrigating a wound (Abstract; Fig. 2 and Fig. 16a, as examples), for the purpose of enhancing wound healing (Col 2, lines 27-32). Blott also teaches a plurality of fluid delivery pathways (e.g. Fig. 2, elements 12a and 12b; also Fig. 18b) that are configured to be in fluid communication with the fluid source and to enable fluid instillation to the tissue site (Col. 61, lines 15-40).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the dressing of Huang such that a fluid source is coupled to and in fluid communication with the dressing and a plurality of fluid delivery pathways are configured to be in fluid communication with the fluid source and to enable fluid instillation to the tissue site as suggested by Blott. Doing so would improve wound healing (Blott, Col. 44, lines 45-56)

Regarding claim 17, the combination of Huang and Blott substantially disclose the invention as claimed. Blott further teaches a fluid flow conduit (Fig. 16a, inflation pipe 350, inlet pipe 347, outlet pipe 347); and a fluid connector subsystem (boss 352) for fluidly coupling the fluid source to the dressing for fluid instillation (Fig. 16a illustrates the fluid connector, boss 352 fluidly coupling the fluid source to the dressing for fluid instillation.  The arrows teach the flow of fluid into and away from the dressing. Col 67, line 47 to Col. 68, line 14).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the dressing of Huang such that a fluid flow conduit and a fluid connector subsystem for fluidly coupling the fluid source to the dressing for fluid installation as suggested by Blott to enhance wound healing (Col. 44, lines 45-56 and Col. 68, lines 32-35). 

Regarding claim 19, the combination of Huang and Blott substantially disclose the invention as claimed. Huang further teaches comprising a negative-pressure source fluidly coupled to the dressing and configured to enable fluid removal through the dressing (Paragraphs 38 and 46).  

Regarding claim 20, the combination of Huang and Blott substantially disclose the invention as claimed. Huang further teaches a negative-pressure conduit (Fig. 1, element 110; Paragraphs 38 and 46);
Blott further teaches a negative-pressure connector subsystem for fluidly coupling the negative-pressure source to the dressing for fluid removal (Fig. 16a shows boss 352 fluidly coupling the fluid source to the dressing for fluid instillation.  The arrows teach the flow of fluid into and away from the dressing; Col. 67, line 47 to Col. 68, line 14).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the dressing of Huang such that it has a negative-pressure connector subsystem for fluidly coupling the negative -pressure source to the dressing for fluid removal; and optionally a container fluidly coupled to the negative-pressure source and the dressing adapted to collect fluid as suggested by Blott to enhance wound healing (Col. 44, lines 45-56 and Col. 68, lines 32-35).

Withdrawn Objections/Rejection
Applicant’s amendments have been acknowledged, and overcome each and every 112(b) rejection previously set forth in the non-final office action mailed 3/11/2022. All previous 112(b) rejections have been withdrawn. However, new 112(b) rejections and objections have been made (see above).
	

Response to Arguments
Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive.
Applicant argues the Office Action admits “Huang is silent… regarding liquid contact indicators… disposed between the backing layer… and tissue surrounding the tissue site”. However, Page 10 of the previous office action states “Huang is silent regarding the claim limitations comprising liquid contact indicators comprising two or more different sizes and at least a second size configured to be disposed between the backing layer (barrier layer 100, para [0036], Fig 1,3 and 4) and tissue surrounding the tissue site”. This limitation is distinct from merely having “liquid contact indicators disposed between the backing layer and tissue surrounding the tissue sight” as Applicant appears to allege as it neglects having two or more different sized indicators, and thus is much more broad.
In fact, the amendments to claim 1 are distinct from the limitations of claim 10, as was discussed on Page 10 of the previous office action, or any of the previous claims. Claim 1 as currently amended makes no mention of having different sized indicators, let alone indicators of a particular size being “configured to be between the backing layer and the tissue surrounding the tissue sight”, while other indicators are “disposed directly between the backing layer and the manifold”.
Accordingly, Applicant’s arguments that Dagger fails to teach the amended limitations of claim 1, or that the combination of Huang and Dagger to reject claim 1 have been considered. but are moot because Dagger was not relied upon to teach the new limitations of claim 1 and the new ground of rejection does not rely on Dagger in the manner argued by Applicant.
Although moot, in response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the moisture indicators being outside the wound) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, Applicant does not explicitly define “tissue surrounding the tissue site” in a manner that would require an interpretation of having the moisture indicators outside the wound (e.g. tissue beneath the wound would still be surrounding the tissue site; see annotated Fig. 1 of Huang below).
Additionally, Applicant's arguments and interpretation rely on the wound dressing being placed in a particular manner such that certain indicators are in certain positions relative to the wound. However, it is noted a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In other words, the prior art need not necessarily be used in the same manner as Applicant’s invention to read on the claims.

    PNG
    media_image2.png
    658
    646
    media_image2.png
    Greyscale

Applicant further argues Huang already satisfies the need to “notify the user of progression of wetness through the dressing”. However, “progression of wetness” is distinct from merely “wetness”. Fig. 5B of Dagger clearly demonstrates transitional changes as moisture progresses through the wound dressing. Further, Dagger explicitly indicates a benefit in determining vertical progression through the wound (Paragraph 60).
By contrast, Huang more broadly teaches the indicator a color change when moisture “has accumulated” so a user can replace the wound in a timely manner. Huang makes no mention of progression or vertical progression.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicant’s arguments regarding independent claims 14 and 16, as well as the dependent claims are similarly moot as claim 1 remains rejected as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Long et al. (US 2017/0326004 A1) teaches a wound dressing having a color changing indicator.
Bogue et al. (US 2017/0143553 A1) teaches another wound dressing having a moisture indicator layer having multiple shapes (Paragraphs 25 and 28).
Hartwell et al. (US 2016/0100987 A1) teaches another wound dressing having a moisture indicator layer having multiple shapes (Fig. 1A).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                   

/PHILIP R WIEST/Primary Examiner, Art Unit 3781